            Case 3:18-cv-01586-JSC Document 785 Filed 05/06/21 Page 1 of 4




 1   Dena C. Sharp (State Bar No. 245869)
     Adam E. Polk (State Bar No. 273000)
 2   Nina R. Gliozzo (State Bar No. 333569)
 3   GIRARD SHARP LLP
     601 California Street, Suite 1400
 4   San Francisco, CA 94108
     Tel: (415) 981-4800
 5   Fax: (415) 981-4846
 6   dsharp@girardsharp.com
     apolk@girardsharp.com
 7   ngliozzo@girardsharp.com
 8   Eric H. Gibbs (State Bar No. 178658)
 9   Amy M. Zeman (State Bar No. 273100)
     GIBBS LAW GROUP LLP
10   505 14th Street, Suite 1110
     Oakland, CA 94612
11   Tel: (510) 350-9700
12   Fax: (510) 350-9701
     ehg@classlawgroup.com
13   amz@classlawgroup.com
14
     Counsel for Plaintiffs
15
     [Additional Counsel on Signature Page]
16
17                              UNITED STATES DISTRICT COURT
18                            NORTHERN DISTRICT OF CALIFORNIA
                                   SAN FRANCISCO DIVISION
19
20   IN RE PACIFIC FERTILITY CENTER           Case No. 3:18-cv-01586-JSC
     LITIGATION
21
                                              STATEMENT REGARDING ISSUES
22                                            PLAINTIFFS WISH TO HAVE DECIDED
                                              PRIOR TO START OF TRIAL
23
                                              Trial Date: May 20, 2021
24
25
26
27
28

     STATEMENT REGARDING ISSUES PLAINTIFFS WISH TO HAVE DECIDED PRIOR TO START
                                     OF TRIAL
                             CASE NO. 3:18-CV-01586-JSC
               Case 3:18-cv-01586-JSC Document 785 Filed 05/06/21 Page 2 of 4




 1           In accordance with the Court’s April 30, 2021 order (ECF No. 777), Plaintiffs identify the
 2   following issues pertaining to the verdict form and jury instructions that they wish to have decided
 3   before the start of trial.
 4   I.      Verdict Form
 5           Plaintiffs submitted a single proposed special verdict form (attached as Exhibit 1 to ECF No.
 6   759). Chart submitted four proposed special verdict forms, with a separate verdict form for each plaintiff
 7   and plaintiff couple (attached as Exhibits 2-5 to ECF No. 759).
 8           Plaintiffs believe a single verdict form would be more efficient, and less likely to confuse the
 9   jury than Chart’s proposal to require the jury to fill out multiple verdict forms on overlapping topics.
10   II.     Jury Instructions
11           Of the disputed issues set out in the parties’ jointly submitted proposed jury instructions and
12   accompanying memoranda (ECF Nos. 757, 762, 764), Plaintiffs identify the following subset of issues
13   they seek to have resolved before trial starts:
14           1) Disputed Instruction No. 14 Re Damage to Eggs or Embryos Offered by Plaintiffs, and
15               Chart’s Alternative Disputed Instruction No. 14;
16           2) Disputed Instruction No. 15 Re Past Medical Expenses Offered by Plaintiffs;
17           3) Disputed Instruction No. 16 Re Loss of Use of Personal Property Offered by Chart;
18           4) Disputed Instruction No. 19 Re Damages on Multiple Legal Theories Offered by Chart;
19           5) Disputed Instruction No. 24 Re Superseding Cause Offered by Chart; and
20           6) Disputed Instruction No. 25 Re Sophisticated User Defense Offered by Chart.
21   III.    Trial Exhibits
22           Plaintiffs objections to Trial Exhibit 360 includes an authenticity objection under Federal Rule of
23   Evidence 901. They request a ruling on this exhibit in advance of trial.
24
25   Dated: May 6, 2021                                      GIRARD SHARP LLP
26
                                                            By: /s/ Nina R. Gliozzo
27                                                          Dena C. Sharp (State Bar No. 245869)
                                                            Adam E. Polk (State Bar No. 273000)
28                                                          Nina R. Gliozzo (State Bar No. 333569)
                                          1
      STATEMENT REGARDING ISSUES PLAINTIFFS WISH TO HAVE DECIDED PRIOR TO START
                                      OF TRIAL
                              CASE NO. 3:18-CV-01586-JSC
          Case 3:18-cv-01586-JSC Document 785 Filed 05/06/21 Page 3 of 4




                                            GIRARD SHARP LLP
 1
                                            601 California Street, Suite 1400
 2                                          San Francisco, California 94108
                                            Tel: (415) 981-4800
 3                                          Fax: (415) 981-4846
                                            dsharp@girardsharp.com
 4
                                            apolk@girardsharp.com
 5                                          ngliozzo@girardsharp.com

 6                                          Eric H. Gibbs (State Bar No. 178658)
 7                                          Amy M. Zeman (State Bar No. 273100)
                                            GIBBS LAW GROUP LLP
 8                                          505 14th Street, Suite 1110
                                            Oakland, CA 94612
 9                                          Tel: (510) 350-9700
10                                          ehg@classlawgroup.com
                                            amz@classlawgroup.com
11
                                             Adam B. Wolf (State Bar No. 215914)
12                                           Tracey B. Cowan (State Bar No. 250053)
13                                           PEIFFER WOLF CARR KANE &
                                             CONWAY, APLC
14                                           4 Embarcadero Center, Suite 1400
                                             San Francisco, CA 94111
15                                           Tel: (415) 766-3545
16                                           Fax: (415) 402-0058
                                             awolf@peifferwolf.com
17                                           tcowan@peifferwolf.com
18                                           Plaintiffs’ Counsel
19
20
21
22
23
24
25
26
27
28

                                         2
     STATEMENT REGARDING ISSUES PLAINTIFFS WISH TO HAVE DECIDED PRIOR TO START
                                     OF TRIAL
                             CASE NO. 3:18-CV-01586-JSC
              Case 3:18-cv-01586-JSC Document 785 Filed 05/06/21 Page 4 of 4




 1                                         FILER’S ATTESTATION
 2          Pursuant to Civil L.R. 5-1(i)(3), regarding signatures, I, Nina R. Gliozzo, attest that concurrence
 3   in the filing of this document has been obtained.
 4
 5   Dated: May 6, 2021                                                    /s/ Nina R. Gliozzo
                                                                             Nina R. Gliozzo
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
      STATEMENT REGARDING ISSUES PLAINTIFFS WISH TO HAVE DECIDED PRIOR TO START
                                      OF TRIAL
                              CASE NO. 3:18-CV-01586-JSC
